Citation Nr: 1756216	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  11-13 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

(The issue of entitlement to a total disability rating based on individual unemployability is addressed in a separate Board decision.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from March 1980 to August 1981, and November 1990 to August 1991.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. The matter is now handled by the RO in Wichita, Kansas.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in February 2012 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

In May 2014 and February 2016, the Board remanded this claim for additional development.  That development having been completed, the claim is now ready for appellate review.


FINDING OF FACT

Resolving all reasonable doubt in his favor, the Veteran has a diagnosis of PTSD that is due to stressors experienced during service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD have been met. 38 U.S.C. § 1110 (West 2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017). 

In this case, the Board is granting in full the benefit sought on appeal. Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

II. Entitlement to Service Connection for an Acquired Psychiatric Disorder, to Include PTSD

The Veteran claims entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

Applicable Laws

Generally, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304 (f), which take precedence over the general requirements for establishing service connection in 38 C.F.R. § 3.303. See Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010). 

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304 (f). 

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran. 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

Analysis

After a careful review of the evidence of record, and resolving all doubt in favor of the Veteran, entitlement to service connection for PTSD is warranted.

First, the Board notes that some of the Veteran's claimed stressors are substantiated. The Veteran reported that he was in a car accident shortly after returning from Desert Storm in 1991. The evidence indicates the Veteran suffered from injuries during the accident, including a service-connected traumatic brain injury. Service treatment records verify the Veteran was involved in an automobile accident during the line of duty in August 1991.  See DA Form 2173.  As such, this stressor is substantiated. The Veteran has also asserted that he was in constant fear of attack while serving in Desert Storm.  The Veteran's personnel records confirm he served in Southwest Asia.  See DD-214/215. Therefore, this stressor is also substantiated.

Next, the Board finds that the Veteran has a post-service diagnosis of PTSD. In January 2006, the Veteran had a VA mental health evaluation, at which time he reported stressors of a car accident during service, as well as experiencing constant fear of being under attack while serving in Desert Storm. The Veteran also reported experiencing numerous symptoms such as hypervigilance, trouble sleeping, irritability, exaggerated startle response, anxiety, depression, recurrent memories, and distressing dreams. See January 2006 VA treatment note. After the interview, the Veteran was assessed with an Axis I diagnosis of PTSD. Similarly, in May 2009, it was specifically noted that the Veteran had PTSD due to his car accident and experiences in Desert Storm. See May 2009 VA treatment note. A December 2011 letter from the Veteran's VA treating neuropsychologist also states that the Veteran is diagnosed with chronic PTSD but did not specifically link the PTSD to an in-service stressor event.  See December 2011 letter from Dr. F.

There are also negative medical opinions of record indicating that the Veteran does not have PTSD. While several medical professionals have not diagnosed the Veteran with PTSD, the January 2006 assessment diagnosing the Veteran with PTSD appears to be complete and not only diagnose the Veteran with PTSD, but also links his diagnosis to his experiences during service. The Board finds no adequate basis to reject the evidence of record that is favorable to the Veteran, based on a lack of credibility or probative value. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998). To the extent that the evidence suggests that the Veteran's symptoms and diagnosis may have evolved over the course of this appeal, regardless, the Court has held that service connection may be established for a disability present during any point during the appellate process. McClain v. Nicholson, 21 Vet. App. 319, 323 (2007). Therefore, the Board finds that the record contains credible evidence the Veteran was diagnosed with PTSD during the course of this appeal. 

Finally, the evidence establishes a link between the diagnosed PTSD and the verified in-service stressors. As noted, during the January 2006 VA mental health evaluation, the Veteran described his in-service stressors of a car accident and being in constant fear while serving in Southwest Asia. As a result of this evaluation, the Veteran was diagnosed with PTSD.  Additionally, the Veteran was specifically noted to have PTSD as a result of his car accident and experiences in Desert Storm in a May 2009 VA treatment note. 
In light of the discussion above, while the evidence is not unequivocal, it has nonetheless placed the record in relative equipoise. In summary, the Veteran's stressors have been substantiated and the Veteran has a diagnosis of PTSD during the course of this appeal, which has been linked to his stressors that occurred during service. 

Therefore, upon resolution of every reasonable doubt in the Veteran's favor, the Board concludes that service connection is warranted for PTSD.


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


